IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,       : No. 511 EAL 2021
                                    :
                 Respondent         :
                                    : Petition for Allowance of Appeal
                                    : from the Order of the Superior Court
          v.                        :
                                    :
                                    :
KEITH GARNER,                       :
                                    :
                 Petitioner         :



COMMONWEALTH OF PENNSYLVANIA,       : No. 512 EAL 2021
                                    :
                 Respondent         :
                                    : Petition for Allowance of Appeal
                                    : from the Order of the Superior Court
          v.                        :
                                    :
                                    :
KEITH GARNER,                       :
                                    :
                 Petitioner         :



COMMONWEALTH OF PENNSYLVANIA,       : No. 513 EAL 2021
                                    :
                 Respondent         :
                                    : Petition for Allowance of Appeal
                                    : from the Order of the Superior Court
          v.                        :
                                    :
                                    :
KEITH GARNER,                       :
                                    :
                 Petitioner         :
COMMONWEALTH OF PENNSYLVANIA,               : No. 514 EAL 2021
                                            :
                  Respondent                :
                                            : Petition for Allowance of Appeal
                                            : from the Order of the Superior Court
             v.                             :
                                            :
                                            :
KEITH GARNER,                               :
                                            :
                  Petitioner                :


                                    ORDER



PER CURIAM

     AND NOW, this 19th day of April, 2022, the Petition for Allowance of Appeal is

DENIED.




       [511 EAL 2021, 512 EAL 2021, 513 EAL 2021 and 514 EAL 2021] - 2